People v Sheppard (2015 NY Slip Op 07826)





People v Sheppard


2015 NY Slip Op 07826


Decided on October 28, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 28, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JOHN M. LEVENTHAL
LEONARD B. AUSTIN
SYLVIA O. HINDS-RADIX, JJ.


2013-08241

[*1]People of State of New York, respondent,
vKyle-Dwen Sheppard, appellant.


Lynn W. L. Fahey, New York, N.Y. (Joshua M. Levine of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Morgan J. Dennehy of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the Supreme Court, Kings County (Dowling, J.), dated August 19, 2013, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
The defendant contends that he was deprived of his statutory and constitutional due process rights because the New York State Office of Mental Health failed to comply with a subpoena duces tecum directing it to disclose certain documents which he sought to utilize at a hearing pursuant to the Sex Offender Registration Act (Correction Law art 6-C). However, under the particular circumstances here, the defendant's contention is unpreserved for appellate review (see generally CPL 470.05[2]; People v Rodriguez, 21 NY3d 1030, 1031-1032; People v Wise, 127 AD3d 834; People v McFarlane, 24 AD3d 570, 571). In any event, the defendant was not deprived of due process, nor the effective assistance of counsel (see Correction Law § 168-n; Doe v Pataki, 3 F Supp 2d 456, 470 [SD NY]; People v Gutierrez-Lucero, 103 AD3d 89, 98; People v Bowles, 89 AD3d 171, 173; People v Szwalla, 61 AD3d 1289, 1290).
RIVERA, J.P., LEVENTHAL, AUSTIN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court